Citation Nr: 0504581	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought.  

The case was previously before the Board in April 2000, at 
which time it was Remanded to obtain additional medical 
records as well as to reconcile certain income and net worth 
discrepancies.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's countable income exceeds the applicable 
maximum annual pension rate (MAPR) for the time period in 
question.


CONCLUSION OF LAW

From 1997, the appellant's countable income is excessive for 
receipt of pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the various rating decisions, 
correspondence from October 2002 and the Supplemental 
Statement of the Case of June 2004.  He was informed of the 
evidence needed to support his claim, and of which evidence 
he should provide.  Given the foregoing, there is no issue as 
to whether VA has complied with its duty to notify the 
appellant of his duties to submit evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board further 
notes that the October 2002 letter was sent prior to the RO's 
decision that is currently on appeal.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all pertinent VA and non-VA medical records.  In 
view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has four years of college education and work 
experience as a warehouseman, according to his application 
for pension benefits filed in January 1997.  Other records 
reflect that he was never married, and he has no dependents.  
Although his claim was initially denied on the basis that the 
veteran was not shown to be so disabled as to prevent him 
from engaging in substantially gainful employment, a VA 
rating of October 2002 awarded pension benefits on the basis 
of unemployability, subject to the veteran satisfying income 
qualifications.  The evidence does not demonstrate that he 
meets the income limits.

VA regulation provides that improved pension is a benefit 
payable by VA to veterans of a period or periods of war 
because of nonservice-connected disability or age.  38 C.F.R. 
§ 3.3(a)(3) (2004).  The qualifying periods of war for this 
benefit are the Mexican border period, World War I, World War 
II, the Korean conflict, the Vietnam era and the Persian Gulf 
War.  Basic entitlement exists if a veteran:  (i) Served in 
the active military, naval or air service for 90 days or more 
during a period of war; or  (ii) Served in the active 
military, naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; or  (iii) Served in the active military, naval or 
air service for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or  (iv) 
Served in the active military, naval or air service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war; and  (v) Is 
permanently and totally disabled from nonservice- connected 
disability not due to the veteran's own willful misconduct; 
and (vi) Meets the net worth requirements under 38 C.F.R. § 
3.274 and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.23.  The law and regulations governing 
computation of income for improved pension purposes provide 
that payments from any kind from any source shall be counted 
as income during the 12-month annualization period in which 
received, unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  Social Security (SSA) benefits or income 
from an Individual Retirement Account (IRA) do not qualify 
for exclusion.  38 C.F.R. § 3.272.

The veteran filed for NSC pension benefits in January 1997, 
and, on his application, he reported stocks bonds and bank 
deposits in the amount of $2,700.00 as well as interest and 
dividend income in excess of $4,900.00.  It was subsequently 
learned that the veteran had been receiving interest income 
from an IRA; the balance of his IRA was in excess of $110,000 
from 1997.  Moreover, over $23,000.00 in SSA benefits were 
awarded in 1998, including $11,508.00 retroactive payments 
for 1997.  He has acknowledged receiving interest from his 
IRA while he was ages 55-57 and that he withdrew $18,000.00 
from that that account in 2001.  A statement from his bank 
indicated that he withdrew $16,500.00 from his IRA in 2002.  
He also received more than $13,000.00 in SSA benefits in 
2003.  

Basic entitlement to pension exists if, among other things, 
the veteran's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  At all times during the 
pendency of this appeal, the MAPR for an otherwise eligible 
claimant, without dependent child, was less than $7,000.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

Even considering reduction of allowable expenses, the 
veteran's income was well in excess of the MAPR at all times 
during the pertinent appeal.  The veteran's countable income 
has therefore exceeded the legislated MAPR for the period of 
time in question.  Because the law is dispositive in this 
case, the claim must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to nonservice connected pension is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


